DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the request for continued examination filed 23 March 2021.
Claims 1-20 are pending and have been presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 5):
As indicated above, Claims 1, 2, 6-9, 11, 12, and 16-19 were rejected on the ground of non-statutory obviousness-type double patenting as allegedly being unpatentable over Claims 1, 2, 5-11, and 15-18 of prior U.S. Patent No. 10,157,135. 
A terminal disclaimer has not been filed in the application and therefore the rejection is being maintained.

Applicant’s arguments, see pages 5-6, filed 23 March 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. § 103 has been withdrawn.   The amendments to claim 1 result in a similar scope as claim 11.  The Examiner has stated in the previous office action how Karn is interpreted and why the limitation of a plurality of fragments being stored in memory overcomes the cited references.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-9, 11-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-11 and 14-18 of U.S. Patent No. 10,157,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘135 patent as shown below.


10,157,135
16/221,176
1.  A computer-implemented method comprising: 


(A) receiving, at a cache component, an object for storage;  segmenting the object into an initialization fragment for storage in memory and two or more remaining fragments for storage in a media having higher latency than the memory, wherein the segmenting of the object into the initialization fragment and each of the two or more remaining fragments is performed based at least in part on one or more of a fragment retrieval latency, cost, or service criterion;  
(B) receiving a request for the object at a cache component; causing transmission of the initialization fragment from the memory;  retrieving the two or more 
  5.  The computer-implemented method of claim 1 further comprising: 
(C) determining a file size for the initialization fragment;  and if a determination is made that the file size of the initialization fragment should be updated, separately storing an incremental fragment in the memory to supplement the initialization fragment, wherein a total size of the incremental fragment and the initialization fragment together corresponds to the determined file size.



(A) receiving, at a cache component, an object for storage; segmenting the object into an initialization fragment for storage in memory and one or more remaining fragments for storage in a media having higher latency than the memory; 
(B) receiving a request for the object; causing transmission of the initialization fragment from the memory; retrieving the one or more remaining fragments from the media having higher latency than the memory; causing transmission of the one or more remaining fragments ; 
(C) determining that a file size for the initialization fragment should be updated; and storing, based on this determination, 

Claims 2/6/7/8/9
10.  A system comprising: a memory for storing initialization fragments of 

(A) receive an object for storage;  segment the object into an initialization fragment for storage in the memory and two or more remaining fragments for storage in a media having higher latency than the memory, wherein the segmenting of the object into the initialization fragment and each of the two or more remaining fragments is performed based at least in part on one or more of a fragment retrieval latency, cost, or service criterion;  
(B) receive a request for the object;  cause transmission of the initialization fragment from the memory;  retrieve the two or more remaining fragments from the media having higher latency than the memory;  and cause transmission of the two or more remaining fragments without 

14. The system of claim 10, wherein the one or more computing devices are further operative to: determine a file size for the initialization fragment; and
if a determination is made that the file size of the initialization fragment should be updated, separately store an incremental fragment in the memory to supplement the initialization fragment, wherein a total size of the incremental fragment and the initialization fragment together corresponds to the determined file size.
 


(A) receive an object for storage; segment the object into an initialization fragment for storage in the memory and one or more remaining fragments for storage in a media having higher latency than the memory; 
(B) receive a request for the object; cause transmission of the initialization fragment from the memory; retrieve the one or more remaining fragments from the media having higher latency than the memory; cause transmission of the one or more remaining fragments, determine that a file size for the initialization fragment should be updated; and store, based on this determination, an incremental fragment in the memory to supplement the initialization fragment resulting in a plurality of fragments of the object stored in the memory, wherein a total size of the incremental fragment and 

Claims 12/16/17/18/19



Allowable Subject Matter
Claims 3-5, 10, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136